Case 19-40262-bem             Doc 109    Filed 07/12/19 Entered 07/12/19 07:01:35          Desc Main
                                        Document      Page 1 of 2




    IT IS ORDERED as set forth below:



    Date: July 11, 2019
                                                         _________________________________

                                                                  Barbara Ellis-Monro
                                                             U.S. Bankruptcy Court Judge


  ________________________________________________________________
                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                        ROME DIVISION

  IN RE:
                                                        CHAPTER 11
  ASPEN VILLAGE AT LOST MOUNTAIN
  ASSISTED LIVING, LLC,                                 CASE NO. 19-40262-BEM

            Debtor.

  ORDER ON FIRST INTERIM APPLICATION FOR CHAPTER 11 COMPENSATION OF THE
               ATTORNEYS-AT-LAW REPRESENTING THE DEBTOR

         On June 10, 2019, Jones & Walden, LLC (the “Applicant”) filed its First Interim Application

 for Chapter 11 Compensation of the Attorneys-At-Law Representing the Debtor (Doc. No. 98) (the

 “Application”). The docket reflects that a copy of the Application was served upon all parties-in-

 interest pursuant to General Order No. 24-2018. Twenty-one days have passed since the filing

 and service of the Application and no party in interest has filed an objection to such Application

 pursuant to the requirements of General Order No. 24-2018. Accordingly, the Court has reviewed

 the Application and determined that the Application should be granted without the necessity of a

 hearing. Upon review of the Application, the Court has determined that the Applicant is entitled to

 relief. Accordingly, it is
Case 19-40262-bem          Doc 109    Filed 07/12/19 Entered 07/12/19 07:01:35          Desc Main
                                     Document      Page 2 of 2


         ORDERED AND ADJUDGED that the Law Firm has rendered valuable legal services to

 the estate of the Debtor and is hereby allowed and awarded $52,644.25 as compensation for said

 services; and it is further

         ORDERED AND ADJUDGED that the Law Firm is hereby allowed and awarded $4,442.13

 as reimbursement from the Debtor for reasonable and necessary expenses incurred in connection

 with the above-referenced legal services; and it is further

         FURTHER ORDERED AND ADJUDGED that the Law Firm is authorized to apply its

 $11,973.50 retainer to such award and that the Debtor is authorized to pay the $45,112.88

 balance to the Law Firm.

                                       END OF DOCUMENT

 Prepared by:
 JONES & WALDEN, LLC
 /s/ Leon S. Jones
 Leon S. Jones
 Georgia Bar No. 003980
 Attorney for Debtor
 21 Eighth Street, NE, Atlanta, Georgia 30309
 ljones@joneswalden.com
 (404) 564-9300 Telephone

 Distribution List:

 Leon Jones, Jones & Walden, LLC, 21 Eighth Street, NE, Atlanta, Georgia 30309

 Office of the United States Trustee, 362 Richard B. Russell Federal Building, 75 Ted Turner Drive,
 S.W., Atlanta, Georgia 30303
